UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6378



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AARON KEITH COVINGTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:99-cr-00021-RBS)


Submitted: April 27, 2006                        Decided: May 8, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Aaron Keith Covington, Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Aaron Keith Covington appeals the district court’s order

denying his motion for reduction of sentence pursuant to 18 U.S.C.

§ 3582(b)(2), (c)(1)(B) (2000).    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   See United States v. Covington, No.

4:99-cr-00021-RBS (E.D. Va., filed Jan. 31, 2006; entered Feb. 1,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -